Exhibit 10.2

SENIOR EXECUTIVE AGREEMENT

                  THIS AGREEMENT is made effective as of September 1, 2002,
between GLOBAL IMAGING SYSTEMS, INC., a Delaware corporation (the “Company”) and
MICHAEL SHEA (“Executive”).

Recitals

                  A.         The Company and Executive desire to enter into an
agreement pursuant to which Executive will be employed as the Senior Vice
President - Sales of the Company on the terms and conditions set forth in this
Agreement.

                  B.         Certain definitions are set forth in Section 4 of
this Agreement.

Agreement

                  The parties hereto agree as follows:

                  1.         Employment. The Company hereby engages Executive to
serve as the Senior Vice President - Sales of the Company and President of the
CBS Group of Businesses of the Company, consisting of Connecticut Business
Systems, LLC and its subsidiaries (the “CBS Group”), and Executive agrees to
serve the Company and the CBS Group, during the Service Term (as defined in
Section 1(d) hereof) in the capacities, and subject to the terms and conditions,
set forth in this Agreement.

                              (a)         Services. During the Service Term,
Executive, as Senior Vice President - Sales of the Company, shall have all the
duties and responsibilities customarily rendered by Senior Vice Presidents of
Sales of companies of similar size and nature and as may be reasonably assigned
from time to time by the Board and/or the Company’s Chief Executive Officer (the
“CEO”). In addition, Executive will have responsibility as President of the CBS
Group, as determined by the CEO. Executive will devote his best efforts and
substantially all of his business time and attention (except for vacation
periods and periods of illness or other incapacity) to the business of the
Company and its Affiliates. Notwithstanding the foregoing, and provided that
such activities do not interfere with the fulfillment of Executive’s obligations
hereunder, Executive may (A) serve as an officer, director or trustee of any
charitable or non-profit entity; (B) own a passive investment in any private
company and own up to 5% of the outstanding voting securities of any public
company; or (C) serve as a director of up to two other companies so long as such
companies do not compete with the Company. Unless the Company and Executive
agree to the contrary, Executive’s place of employment shall be at the Company’s
principal executive offices in Tampa, Florida; provided, however, that Executive
will travel to such other locations of the Company and its Affiliates as may be
reasonably necessary and/or as required by the Board in its sole discretion in
order to discharge his duties hereunder.

                              (b)        Salary, Bonus and Benefits.

                                           (i)    Salary and Bonus. During the
Service Term, the Company will pay Executive a base salary (the “Annual Base
Salary”) as the Board may designate from time to time, at the rate of not less
than $250,000 per annum; provided, however, that the




--------------------------------------------------------------------------------


  Annual Base Salary shall be subject to review annually by the Board for upward
increases thereon. The Executive will be eligible to receive an annual bonus in
an amount of up to 50-100% of Executive’s Annual Base Salary for such year, as
determined by the Board based upon the Company’s and the CBS Group’s achievement
of budgetary and other objectives set by the Board in good faith and consistent
with past practice in consultation with the Executive, which bonus criteria
calculation shall be reasonable in light of the Company’s and/or the CBS Group’s
past year’s performance. 50% of the bonus criteria calculation shall be
determined based on the CBS Group’s performance for such fiscal year and 50% of
the bonus criteria calculation shall be determined based on the Company’s
performance for such fiscal year. The annual bonus, if any, shall be due and
payable to Executive prior to June 30 of the following fiscal year. The cost of
Executive’s Annual Base Salary and bonus, if any, shall be allocated 50% to the
Company and 50% to the CBS Group.


                                                  (ii)    Benefits. During the
Service Term, Executive will be entitled to such other benefits approved by the
Board including those made available to the Company’s other senior executives,
including participation in the Company’s healthcare plan. Executive shall be
reimbursed for customary travel, civic and luncheon club dues and other
expenses, subject to standard and reasonable documentation requirements. In
addition, Executive will receive a stipend of $900 per month for lease of an
automobile and other related expenses during the Service Term. Executive shall
also be eligible to receive four weeks paid vacation per annum. Any unused
vacation time during each fiscal year shall be “rolled-over” to the following
fiscal year to the extent permitted by the Company’s policies for other senior
executives of the Company.


                                                 (iii)   Stock Options. As of
the effective date hereof, Executive has previously been granted a stock option
grant for the purchase of 20,000 shares of the common stock of the Company at an
exercise price equal to the closing price of the Company’s common stock (the
“Common Stock”) on the NASDAQ National Market System as of the date such option
was granted. In addition, Executive shall receive additional grants of stock
options for the purchase of 20,000 shares of the Common Stock in April 2003 and
April 2004, to the extent he remains an employee of the Company as of such grant
dates. All options shall (i) be exercisable at the fair market value of the
Company’s common stock on the date of grant; (ii) vest annually over a five-year
period (subject to accelerated vesting upon certain events of termination as
provided for in Section 1(c)(ii) hereof, a change of control or permanent
disability to the extent permitted by the Company’s stock option plan); and
(iii) expire not later than the tenth anniversary of the date of grant. The
terms and conditions of the stock options shall otherwise be those set forth
under the Company’s stock option plan and shall be consistent with the terms
contained in stock option agreements provided to other key executives of the
Company.


                              (c)         Termination.

                                                (i)    Events of Termination.
Executive’s employment with the Company shall cease upon:

             (A)   Executive’s death.


- 2 -



--------------------------------------------------------------------------------


                                                 (B)   Executive’s voluntary
retirement.

                     (C)   Executive’s permanent disability, which means his
incapacity due to physical or mental illness such that he is unable to perform
the essential functions of his previously assigned duties for a period of six
months in any twelve month period and such permanent incapacity has been
determined to exist by either (x) the Company’s disability insurance carrier or
(y) by the Board in good faith based on competent medical advice in the event
that the Company does not maintain disability insurance on the Executive.


                     (D)   Termination by the Company by the delivery to
Executive of a written notice from the Board or the CEO that Executive has been
terminated (“Notice of Termination”) with or without Cause. “Cause” shall mean:


                       (1)   Executive’s (aa) conviction of a felony; (bb)
Executive’s commission of any other material act or omission involving
dishonesty or fraud with respect to the Company or any of its Affiliates or any
of the customers, vendors or suppliers of the Company or its Subsidiaries; (cc)
Executive’s misappropriation of material funds or assets of the Company for
personal use; or (dd) Executive’s engagement in unlawful harassment or other
discrimination with respect to the employees of the Company or its Subsidiaries;


                       (2)   Executive’s continued substantial and repeated
neglect of his duties, after written notice thereof from the Board, and such
neglect has not been cured within 30 days after Executive receives notice
thereof from the Board;


                       (3)   Executive’s gross negligence or willful misconduct
in the performance of his duties hereunder that results, or is reasonably
expected to result, in material damage to the Company; or


                       (4)   Executive’s engaging in conduct constituting a
breach of Sections 2 or 3 hereof that is not cured in full within 15 days after
notice of default thereof from the Company.


  In order for the termination to be effective: Executive must be notified in
writing (which writing shall specify the cause in reasonable detail) of any
termination of his employment for Cause. Executive will then have the right,
within ten days of receipt of such notice, to file a written request for review
by the Company. In such case, Executive will be given the opportunity to be
heard, personally or by counsel, by the Board and a majority of the Directors
must thereafter confirm that such termination is for Cause. If the Directors do
not provide such confirmation, the termination shall be treated as other than
for Cause. Notwithstanding anything to the contrary contained in this paragraph,
Executive shall have the right after termination has occurred to appeal any
determination by the Board that such termination was for “Cause” to arbitration
in accordance with the provisions of Section 3(g) hereof.


- 3 -



--------------------------------------------------------------------------------


                     The delivery by the Company of notice to Executive that it
does not intend to renew this Agreement as provided in Section 1(d) shall
constitute a termination by the Company without Cause unless such notice
fulfills the requirements of Section 1(c)(i)(D)(1), (2), (3) or (4) above.


                     (E)   Executive’s voluntary resignation by the delivery to
the Company and the Board of at least 45 days written notice from Executive that
Executive has resigned with or without Good Reason. “Good Reason” shall mean
Executive’s resignation from employment with the Company within 45 days after
the occurrence of any one of the following:


                       (1)   the failure of the Company to pay an amount owing
to Executive hereunder after Executive has provided the Company and the Board
with written notice of such failure and such payment has not thereafter been
made within 15 days of the delivery of such written notice;


                       (2)   any material reduction or diminution in the
Executive’s title, duties or responsibilities without his consent (other any
duties diminished as a result of the hiring of a new Chief Operating Officer)
after Executive has provided the Company with written notice within 30 days
thereafter of such reduction and such reduction has not thereafter been
rescinded within 15 days of the delivery of such written notice;


                       (3)   the Executive’s resignation within one year after
the Effective Date of a Change of Control (as defined in Section 6 hereof); or


                       (4)   the relocation of Executive from the State of
Connecticut without his consent; provided, however, that Executive understands
and agrees that customary business travel to the Company’s headquarters in
Tampa, Florida and to other locations of the Company shall not be deemed to be a
violation of this Section 1(c)(i)(E)(4).


                     The delivery by the Executive of notice to the Company that
he does not intend to renew this Agreement as provided in Section 1(d) shall
constitute a resignation by the Executive without Good Reason unless such notice
fulfills the requirements of Section 1(c)(i)(E)(1)(2), (3) or (4) above.


                                          (ii)   Rights on Termination.

                     (A)   In the event that termination is by the Company
without Cause (including by operation of the last paragraph of Section
1(c)(i)(D) above) or by Executive with Good Reason, the Company will continue to
pay Executive a monthly amount equal to 150%1 of the monthly portion of the
Annual Base Salary for a period equal to 24-months commencing on the date of
termination on regular salary payment dates. The payments to Executive pursuant
to the foregoing sentence are referred to as the “Severance Payments.” In either
event, (i) the

______________

    1   100% of Annual Base Salary plus 50% bonus.


- 4 -



--------------------------------------------------------------------------------


  Company will continue to provide Executive with healthcare coverage during any
period during which Executive is receiving Severance Payments following the date
of termination; (ii) all stock options granted to Executive shall become 100%
fully vested and shall remain exercisable for a period of one year after the
date of termination; and (iii) the Company will pay to Executive in a lump sum
any accrued but unused vacation time.


                     (B)   If the Company terminates Executive’s employment for
Cause, if Executive retires before the third anniversary of the date hereof or
if Executive resigns without Good Reason (including by operation of the last
paragraph of Section 1(c)(i)(E)), the Company’s obligations to pay any
compensation or benefits under this Agreement (other than accrued but unused
vacation time which shall be paid to Executive in a lump sum payment) and all
vesting on the stock options held by the Executive will cease effective as of
the date of termination. Executive’s right to receive any other health or other
benefits, if any, will be determined under the provisions of applicable plans,
programs or other coverages.


                     (C)   If Executive retires after the third anniversary of
the date hereof but prior to the fifth anniversary of the date hereof, the
Company’s obligations to pay any compensation or benefits under this Agreement
(other than accrued but unused vacation time which shall be paid to Executive in
a lump sum payment) will cease effective as of the date of termination.
Notwithstanding the foregoing, all stock options held by Executive shall become
100% vested and shall remain exercisable for a period of one year after the date
of termination. Executive’s right to receive any other health or other benefits,
if any, will be determined under the provisions of applicable plans, programs or
other coverages.


                     (D)   If Executive retires after the fifth anniversary of
the date hereof, the Company’s obligations to pay any compensation or benefits
under this Agreement (other than accrued but unused vacation time which shall be
paid to Executive in a lump sum payment) will cease effective as of the date of
termination. Notwithstanding the foregoing, all stock options held by Executive
shall become 100% vested and shall remain exercisable for a period of one year
after the date of termination. Executive’s right to receive any other health or
other benefits, if any, will be determined under the provisions of applicable
plans, programs or other coverages.


                     (E)   If Executive’s employment terminates because of
Executive’s death or permanent disability, the Company will pay Executive or his
estate an amount, if any, equal to the sum of (i) his accrued but unused
vacation time and (ii) his bonus for the current year prorated to reflect the
number of days Executive has worked during the year in which he dies or becomes
permanently disabled (such amount to be paid after the end of such year when
bonuses are normally paid to other senior executives of the Company).
Notwithstanding the foregoing, all stock options held by Executive shall become
100% vested and shall remain exercisable for a period of one year after the date
of death or permanent disability. Executive’s or his estate’s right to receive
any other health or other


- 5 -



--------------------------------------------------------------------------------


  benefits, if any, will be determined under the provisions of applicable plans,
programs or other coverages.


                              Notwithstanding the foregoing, the Company’s
obligation to Executive for severance pay or other rights under either
subparagraphs (A) or (B) above (the “Severance Pay”) shall cease if Executive is
in violation of the provisions of Sections 2 or 3 hereof. Until such time as
Executive has received all of his Severance Payments, he will be entitled to
continue to receive any health, life, accident and disability insurance benefits
provided by the Company to Executive under this Agreement. If Executive dies or
is permanently disabled, then Executive or his estate shall be entitled to any
disability income or life insurance payments from any insurance policies paid
for by the Company or its Affiliates as specified in such policies.

                              (d)         Term of Employment. Unless Executive’s
employment under this Agreement is sooner terminated as a result of Executive’s
termination in accordance with the provisions of Section 1(c) above, Executive’s
employment under this Agreement shall commence on September 1, 2002 and shall
terminate on the third anniversary of the date hereof (the “Service Term”);
provided, however, that Executive’s employment under this Agreement, and the
Service Term, shall be automatically renewed for additional one-year periods
commencing on the third anniversary of the date hereof and, thereafter, on each
successive anniversary of such date unless either the Company or the Executive
notify the other party in writing within sixty (60) days prior to any such
anniversary that it or he desires not to renew Executive’s employment under this
Agreement. All references herein to “Service Term” shall include any renewals
thereof after the third anniversary of the date hereof.

                  2.       Confidential Information and Goodwill; Inventions.
Executive acknowledges and agrees that:

                       (a)         As a necessary function of Executive’s
employment hereunder, Executive will have access to and utilize Confidential
Information which constitutes a valuable and essential asset of the Company’s
business. Executive acknowledges and agrees that the Company’s Confidential
Information includes trade secrets as defined under Section 688.002(4) of the
Florida Statutes, including customer lists and proprietary business models,
which are crucial to the operation of the Company’s and its Subsidiaries’
business.

                       (b)         The Confidential Information, observations
and data obtained by him during the course of his performance under this
Agreement concerning the business and affairs of the Company are the property of
the Company, including information concerning the acquisition opportunities in
or reasonably related to the Business of which Executive becomes aware during
the Service Term. Therefore, Executive agrees that he will not disclose to any
unauthorized person or use for his own account any of the Confidential
Information without the Board’s written consent. Executive agrees to deliver to
the Company at the termination of his employment, or at any other time the
Company may request, all memoranda, notes, plans, records, reports and other
documents (including copies thereof) relating to the Company, the Business or
any other Confidential Information.

                       (c)         All inventions, innovations, developments,
improvements, methods, designs, analyses, drawings, software, reports and all
similar or related information (whether or not patented or patentable) developed
by Executive during the Service Term which (i) directly or indirectly relate to
the Company or its Affiliates or the Business, or (ii) result from any work
performed by Executive while employed by the Company or its Affiliates shall
belong to the Company and its

- 6 -



--------------------------------------------------------------------------------


Affiliates. Executive shall promptly disclose all such inventions to the Board
and perform all actions reasonably requested by the Board (whether during or
after the Service Term) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).

                  3.        Noncompetitions and Nonsolicitation.

                       (a)         Noncompetition. Executive acknowledges that
in the course of his employment with the Company he will become familiar with
the Company’s and its Affiliates’ trade secrets and with other confidential
information concerning the Company and that his services will be of special,
unique and extraordinary value to the Company and its Affiliates. Executive
further acknowledges that the business of the Company and its Subsidiaries is
nationwide. Therefore, Executive agrees that, during the Service Term and for
the greater of (i) one (1) year after the termination of all Severance Payments
received by the Executive or (ii) two (2) years after the date of termination of
Executive’s employment with the Company (collectively, the “Noncompete Period”),
he shall not either directly or indirectly for himself or on behalf of or in
conjunction with any other person, partnership, corporation or entity:

                  (i)   own, maintain, engage in, render any services for,
manage, have any financial interest in, or permit his name to be used in
connection with as a shareholder, bondholder, creditor, officer, director,
partner, agent, contractor with, employee or representative of, or in any manner
be associated with, or give financial, technical or other assistance to any
business competing in the United States with the business of the Company and/or
its Subsidiaries or any business with which the Company or its Subsidiaries have
firm plans to engage in at the time of the Executive’s termination of employment
with the Company;


                  (ii)   become employed by or associated with, in any capacity
or in any position similar to Executive’s position with the Company or in any
capacity or in any position in which Executive is required to compete with the
Company or its Subsidiaries, any person, partnership, corporation or entity
anywhere in the United States;


provided, however, that nothing contained herein shall prohibit Executive from
(i) owning up to five percent (5%) of the outstanding securities of a
publicly-held company or (ii) engaging in a consulting business so long as such
consulting business is limited to providing advice to copier/office equipment
dealers in markets not serviced by the Company or its Subsidiaries at the time
of Executive’s termination.

                       (b)         Nonsolicitation. During the Noncompete
Period, Executive shall not directly or indirectly through another entity (i)
induce or attempt to induce any senior management employee of the Company or any
Subsidiary or, to the actual knowledge of the Executive, any other employee of
the Company or any Subsidiary, to leave the employ of the Company or such
Subsidiary, or in any way interfere with the relationship between the Company or
any Subsidiary and any employee thereof or (ii) induce or attempt to induce any
customer, supplier, vendor, licensee or other business relation of the Company
or any Subsidiary to cease doing business with the Company or such Subsidiary,
or to modify its business relationship with the Company in a manner materially
adverse to the Company or any Subsidiary, or in any way materially disparage the
Company or its Subsidiaries to any such customer, supplier, vendor, licensee or
business relation of the Company or any Subsidiary.

- 7 -



--------------------------------------------------------------------------------


                       (c)         Enforcement. The Executive understands and
agrees the terms and conditions of Executive’s employment hereunder are in
consideration for Executive’s covenants contained in Section 2 and 3 of this
Agreement. If, at the time of enforcement of Section 2 or 3 of this Agreement, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because Executive’s services are
unique and because Executive has access to confidential information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof (without posting
a bond or other security). In addition, the Company shall have the right to
discontinue Severance Payments during any period in which Executive is in
violation of this Section 3 without prejudice to the Company’s rights to obtain
injunctive relief, damages and/or any other relief.

             The Executive acknowledges and agrees that the provisions of this
Section 3 are reasonably necessary to protect the legitimate business interests
of the Company.

GENERAL PROVISIONS

                  4.        Definitions.

                       “Affiliate” of any Person means any other Person which
directly or indirectly controls, is controlled by or is under common control
with such Person.

                       “Board” means the Company’s board of directors or the
board of directors or similar management body of any successor of the Company.

                       “Business” means any business of the Company or its
Subsidiaries now or hereafter engaged in, including without limitation the
business of distributing, selling and servicing office equipment in the United
States.

                       “Change of Control Period” shall mean the period
commencing on the Effective Date and ending on the first anniversary of the
Effective Date.

                       “Competitive Activity” means any business or activity of
Executive or any third party that is the same as the Business or competitive
with the Business.

                       “Confidential Information” means all confidential
information and trade secrets of the Company and its Affiliates including,
without limitation, the following: the identity, written lists, or descriptions
of any customers derived by the Company and its Subsidiaries, referral sources
or Organizations; financial statements, cost reports, or other financial
information; contract proposals or bidding information; business plans; training
and operations methods and manuals; personnel records; fee structures; and
management systems, policies or procedures, including related forms and manuals.
“Confidential Information” shall not include any information or knowledge which:
(a) is in the public domain other than by Executive’s breach of this Agreement;
(b) is disclosed to Executive lawfully by a

- 8 -



--------------------------------------------------------------------------------


third party who is not under any obligation of confidentiality; (c) is otherwise
generally known by persons engaged in the Business; or (d) was known by
Executive prior to his employment with the Company.

                       “Effective Date” shall mean the first date on which a
Change of Control (as defined in Section 6) occurs. Anything in this Agreement
to the contrary notwithstanding, if a Change of Control occurs and if the
Executive’s employment with the Company is terminated within twelve months prior
to the date on which the Change of Control occurs, and if it is reasonably
demonstrated by the Executive that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change of Control or (ii) otherwise arose in connection with or anticipation of
a Change of Control, then for all purposes of this Agreement the “Effective
Date” shall mean the date immediately prior to the date of such termination of
employment.

                       “Organization” means any organization that has contracted
with the Company for the performance of services in connection with the
Business.

                       “Person” means an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization and a governmental entity
or any department, agency or political subdivision thereof.

                       “Subsidiary” means any corporation of which the Company
owns securities having a majority of the ordinary voting power in electing the
board of directors directly or through one or more subsidiaries.

                  5.        Notices. Any notice provided for in this Agreement
must be in writing and must be either personally delivered, mailed by first
class United States mail (postage prepaid, return receipt requested) or sent by
reputable overnight courier service (charges prepaid) or by facsimile to the
recipient at the address below indicated:

               If to the Executive:

  Michael Shea
c/o Global Imaging Systems, Inc.
3820 Northdale Boulevard, Suite 200A
Tampa, Florida 33624
Tel No.:       (888) 628-7834
Fax No.:       (813) 264-7877

and to:

68 Pheasant Hill Road
Weston, Connecticut 06883    


- 9 -



--------------------------------------------------------------------------------


               If to the Company:

  3820 Northdale Boulevard, Suite 200A
Tampa, Florida 33624
Attention: Thomas S. Johnson
Tel No.:      (888) 628-7834
Fax No.:      (813) 264-7877

with a copy to:        


  Hogan & Hartson, LLP
555 Thirteenth Street, N.W.
Washington, D.C. 20004
Attention:  Christopher J. Hagan
Tel No.:      (202) 637-5771
Fax No.:      (202) 637-5910
       


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

                  6.        Change of Control. For the purpose of this
Agreement, a “Change of Control” shall mean:

                       (a)         The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”), other than
Golder, Thoma, Cressey, Rauner Fund IV, L.P. and its Affiliates, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (i) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company approved by the Board and Executive, (ii)
any acquisition by the Company, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) of this Section 6(a); or

                       (b)         Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

- 10 -



--------------------------------------------------------------------------------


                       (c)         Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 50% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination or (iii) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

                       (d)         Approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company.

                  7.         Executive’s Representations and Warranties.
Executive represents and warrants that he has full and authority to enter into
this Agreement and fully to perform his obligations hereunder, that he is not
subject to any non-competition agreement, and that his past, present and
anticipated future activities have not and will not infringe on the proprietary
rights of others, including, but not limited to, proprietary information rights
or interfere with any agreements he has with any prior employee. Executive
further represents and warrants that he is not obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, which would conflict with or result in a breach of this Agreement or
which would in any manner interfere with the performance of his duties for the
Company.

                 8.          General Provisions.

                       (a)         Expenses. Each party shall bear his or its
own expenses in connection with the negotiation and execution of this Agreement
and the consummation of the transactions contemplated by this Agreement.

                       (b)         Severability. Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or

- 11 -



--------------------------------------------------------------------------------


any other jurisdiction, but this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

                       (c)         Complete Agreement. This Agreement, those
documents expressly referred to herein and other documents of even date herewith
embody the complete agreement and understanding among the parties and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way, including, without limitation, that certain Executive
Agreement dated January 9, 1998 between Executive and Connecticut Business
Systems, Inc.

                       (d)         Counterparts. This Agreement may be executed
in separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

                       (e)         Successors and Assigns. Except as otherwise
provided herein, this Agreement shall bind and inure to the benefit of and be
enforceable by Executive, the Company and their respective successors and
assigns; provided that the rights and obligations of Executive under this
Agreement shall not be assignable.

                       (f)         Choice of Law. This Agreement will be
governed by and construed in accordance with the internal laws of the State of
Florida, without giving effect to any choice of law or conflict of law provision
or rule (whether of the State of Florida or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Florida.

                       (g)         Remedies and Arbitration. Each of the parties
to this Agreement will be entitled to enforce its rights under this Agreement to
recover damages and costs (including reasonable attorney’s fees) caused by any
breach of any provision of this Agreement and to exercise all other rights
existing in its favor. Except for the remedies of the Company provided in
Section 3(c) hereof, the parties hereto agree to submit any disputes arising out
of or relating to this Agreement to binding arbitration in Tampa, Florida
administered by the American Arbitration Association under its Commercial
Arbitration Rules, before a panel of one arbitrator, and judgment on the award
rendered by the arbitrator may be entered into any court having jurisdiction
thereof. The prevailing party in any arbitration shall be entitled to recover
its reasonable attorneys’ fees and costs from the other party or parties.

                       (h)         Amendment and Waiver. The provisions of this
Agreement may be amended and waived only with the prior written consent of the
Company and Executive.

                       (i)         Business Days. If any time period for giving
notice or taking action hereunder expires on a day which is a Saturday, Sunday
or holiday in the state in which the Company’s chief executive office is
located, the time period shall be automatically extended to the business day
immediately following such Saturday, Sunday or holiday.

                       (j)         Termination. This Agreement (except for the
provisions of Section 1) shall survive the termination of Executive’s employment
with the Company and shall remain in full force and effect after such
termination.

- 12 -



--------------------------------------------------------------------------------


[THIS SPACE INTENTIONALLY LEFT BLANK]

- 13 -



--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
on the date first written above.

  GLOBAL IMAGING SYSTEMS, INC.
  By: 


--------------------------------------------------------------------------------

      Thomas S. Johnson
President


     
   


--------------------------------------------------------------------------------

      MICHAEL SHEA


- 14 -